 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



CHINA DIRECT, INC.
Lock-Up Agreement


January 23, 2009
China Direct, Inc.
431 Fairway Drive, Suite 200
Deerfield Beach, FL 33441




Re:  Marc Siegel/China Direct, Inc. – Lock-Up Agreement


Dear Sirs:


This Lock-Up Agreement (“Lock-Up Agreement”) is dated as of January 23, 2009 by
and among China Direct, Inc. (the “Company”) and Marc Siegel (“Siegel”) with
respect to the sale of the Company’s common stock, $.0001 par value per share
(the “Common Stock”) owned by Siegel.


In connection with the January 23, 2009 Separation and Severance Agreement
entered into by and between the Company and Siegel (the “Separation Agreement”),
Siegel agrees that, commencing on the date hereof and ending when Siegel no
longer owns any shares of the Company’s Common Stock (the “Lock-Up Period”),
except for Excepted Sales, as defined herein, Siegel will not sell, offer to
sell, make any short sale or otherwise dispose of any shares of the Common
Stock owned by Siegel (including Common Stock held indirectly or as a custodian
by Siegel).


The term “Excepted Sales” for purposes of this Lock-Up Agreement shall mean the
following:


(i)  For a period commencing on the date hereof and concluding on the 90 day
anniversary of this Lock-Up Agreement (the “Private Transaction Lock-Up
Period”), Siegel may offer and sell up to a maximum of 700,000 shares of Common
Stock plus the Severance Shares as that term is defined in the Separation
Agreement (the “Private Transaction Shares”) in one or more private
transactions.  Siegel agrees not to remove the restrictive legend on the Private
Transaction Shares pursuant to Rule 144 under the Securities Act of 1933 or any
other applicable rule or regulation until a definitive and binding agreement to
sell those shares in a private transaction has been entered into between Siegel
and the buyer of such shares; and


(ii)  A number of shares of the Common Stock owned by Siegel in amounts that do
not exceed 10% of the daily trading volume of the Company’s Common Stock at the
Volume-Weighted Average Price (VWAP) of the Common Stock.


Siegel agrees that any breach of this Lock-Up agreement will entitle the Company
to terminate the January 23, 2009 Consulting Agreement entered into by and among
the Company and Siegel.  In addition, in the event Siegel breaches any of the
terms of this Lock-Up Agreement, and if requested by the Company, Siegel shall
pay to the Company an amount equal to 50% of the proceeds from such sales in
violation of this Lock-Up Agreement as liquidated damages.  If legal and
collection actions are required to enforce the terms of this Lock-Up Agreement,
Siegel shall be liable for legal fees and collections fees incurred by the
Company in connection with such action.  In no event shall the Company
exercising its rights under this section be precluded by the exercise of such
rights from pursuing, subject to the terms of this Agreement and applicable law,
any cause of action or other claim it may then or at any time thereafter have
against Siegel in respect of any breach or default by Siegel hereunder.

 
 

--------------------------------------------------------------------------------

 


China Direct, Inc.
January 23, 2009
Page 2





Notwithstanding the foregoing, Siegel may transfer the Common Stock he owns (i)
as a bona fide gift or gifts, provided that the donee or donees thereof agree to
be bound in writing by the restrictions set forth herein or (ii) to any trust
for the direct or indirect benefit of Siegel or the immediate family of Siegel,
provided that the trustee of the trust agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value.  For purposes of this Lock-Up Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin.  Siegel now has, and, except as contemplated
by clauses (i) and (ii) above, for the duration of this Lock-Up Agreement will
have, good and marketable title to the Common Stock, free and clear of all
liens, encumbrances, and claims whatsoever.  Siegel also agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of Common Stock owned by Siegel except in
compliance with the foregoing restrictions.  In addition, Siegel may sell such
additional shares of the Common Stock he owns as may be approved in writing by
the Company from time to time in the Company’s absolute discretion.


Siegel understands and agrees that this Lock-Up Agreement is irrevocable and
shall be binding upon Siegel’s heirs, legal representatives, successors, and
assigns.


This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.


This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of Florida, without giving effect to any choice of law or
conflicting provision or rule that would cause the laws of any jurisdiction
other than the State of Florida to be applied.  In furtherance of the foregoing,
the internal laws of the State of Florida will control the interpretation and
construction of this Lock-Up Agreement, even if under such jurisdiction's choice
of law or conflict of law analysis, the substantive law of some other
jurisdiction would ordinarily apply.
 

     
 Very truly yours,
 
 
 
   
/s/ Marc Siegel
 
 
   
Marc Siegel
 
 
   
 
 

 
Agreed to and Acknowledged:
 


China Direct, Inc.
   
 
 
By: /s/James Wang
   
 
 
Name: Yuejian (James) Wang
   
 
 
Title:  Chief Executive Officer, Chairman of the Board of Directors
       

